DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig (DE 10 2015 209343, herein referring to the English translation from EPO dated December 17, 2022).
Regarding applicants’ claims 1-6, Ludwig discloses a steel monofilament cord for use as a strength member in pneumatic vehicle tires, where the cord has a cross-sectional height (H) of 0.1 to 0.5 mm, and a maximum width (B) of 1 to 5 times the height (paragraphs 0001 and 0013).  The cords have a side length (b1) that is at least 0.3 to 3 times the height (paragraph 0014), and, while not shown, the lateral sections (3) as circular segments can have radii that are larger or smaller than the maximum width B with the radius (r1) being at least 50% of the height (H) as showing in figure 1 (paragraph 0014). The cross-section of the cord includes two opposing straight portions connected by opposing curved sections (figure 1)

    PNG
    media_image1.png
    462
    407
    media_image1.png
    Greyscale

Ludwig - figure 1
	Ludwig does not appear to disclose the exact proportions claimed by applicants, however disclosed proportions overlap those presently claimed.  One of ordinary skill in the art, at the time of the invention, would have found it obvious to select form the proportions disclosed by Ludwig including those proportions which satisfy the presently claimed requirements. For example, where H is .3 mm, B is .4 mm and b1 is .3 mm, the ratio of b1 to B is 75%  (corresponds to applicants’ ratio of W1 to W2 - claims 1 and 2), and the ratio of H to B is 75% (corresponds to applicants’ claimed flattening - claims 3 and 4).  
	Regarding applicants’ claim 9, the cords are arranged in the rubber of passenger car tires (paragraph 0019).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig, as applied to claim 1 above, further in view of Uchino et al. (US Patent 5,994,434).
Ludwig discloses steel monofilament cords for pneumatic vehicle tires as discussed above with respect to claim 1, but does not appear to explicitly disclose a brass coating further containing one or more of nickel and cobalt. Uchino et al. disclose the use of a brass plating containing nickel or cobalt on a steel cord which is to be adhered with rubber, in order to improve adhesion (column 5 lines 9-16). One of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to plate the steel cord of Ludwig with brass containing nickel or cobalt, in order to improve adhesion of the steel to the rubber of the tire.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam Krupicka/Primary Examiner, Art Unit 1784